Exhibit 10(ff)

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Non-Qualified Stock Option Grant

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS GOVERNING THE DESCENT AND
DISTRIBUTION OF ESTATES

Non-Qualified Stock Option granted by United States Steel Corporation, a
Delaware corporation (the “Corporation”), to the optionee identified below (the
“Optionee”).

 

Name of Optionee:   Name of Employing Company on Date Hereof:   United States
Steel Corporation Option Serial Number:   Number of Shares Subject to Purchase:
  Option Price of Each Share:   $.00 Date of This Option:   May    , 200[6]

By my acceptance, I agree that this option (the “Option”) is granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan (the “Plan”), the Corporation’s Administrative Regulations for the
Long-Term Incentive Compensation Program (the “Administrative Regulations”), and
the Grant Terms and Conditions contained herein, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation     Accepted as of the above date: By  

 

    By  

 

  Authorized Officer       Signature of Optionee

TERMS AND CONDITIONS

1. The Corporation agrees that the Optionee has the right to purchase the number
of shares of common stock of the Corporation set forth in this Option grant for
the price stated herein. The purchase price shall be paid in cash or such other
form of consideration as permitted in the Plan.

2. The Optionee agrees to continue as an employee of an employing company for
three years from the date of the Option, subject to the employing company’s
right to terminate the Optionee’s employment at any time, performing such duties
consistent with his capabilities and receiving his present compensation or such
adjusted compensation as the employing company shall from time to time
reasonably determine.

            3. The Option will become exercisable in annual installments over a
three-year vesting period according to the following vesting schedule: 1/3 of
the Option shares shall vest upon the 1st anniversary of the date of the Option,
provided that the Optionee is employed by the Corporation or its subsidiaries on
such anniversary; an additional 1/3 of the Option shares will vest upon the 2nd
anniversary of the date of the Option, provided that the Optionee is employed by
the Corporation or its subsidiaries on such anniversary; and an additional 1/3
of the Option shares will vest on the 3rd anniversary of date of the Option,
provided that the Optionee is employed by the Corporation or its subsidiaries on
such anniversary, with all fractional Option shares, if any, vesting as whole
Option shares upon the latter vesting date. Any portion of the Option that is
exercisable may be exercised in whole or in part from time to time during the
Option period. The Option period shall begin on the date of the Option and shall
end, except as provided in Section 4 hereof, on the first to occur of: (a) ten
years thereafter, (b) three years after the date upon which the Optionee ceases
to be an employee of the Corporation, its subsidiaries or its affiliates by
reason of Retirement, death, Disability or Termination with Consent, or
(c) immediately following termination of employment, if termination of
employment is due to Termination without Consent or Termination for Cause.
Unless otherwise determined by the Committee, a prorated number of the Options
scheduled to vest during any Vesting Year will vest, based upon the number of
complete months worked during the Vesting Year in which the Participant’s
termination of employment occurs by reason of Retirement, death, Disability or
Termination with Consent. The remaining unvested Option grants are forfeited
immediately upon the Grantee’s termination of employment without consideration
or further action required of the Corporation. Notwithstanding the foregoing, if
the Optionee is a party to an individual Change in Control Agreement (a “CIC
Agreement”) with the Corporation providing for benefits upon a termination for
other than “Cause” or “Disability” or a termination for “Good Reason”, then the
unvested Option grants shall not be forfeited if (i) the Optionee’s employment
is terminated during a Potential Change in Control Period either by the
Corporation for other than “Cause” or “Disability” or by the Grantee for “Good
Reason”, as such terms are defined in the CIC Agreement and (ii) a 409A Change
in Control, as defined in the CIC Agreement, occurs within twenty-four months
following the commencement of the Potential Change in Control Period. In such
event, all Options shall vest upon the 409A Change in Control and shall remain
exercisable until the end of their term.

4. Notwithstanding anything to the contrary stated herein, and in lieu of
application of Section 9 of the Plan, (i) all Options vest immediately upon a
Change of Control (as used in this Agreement, “Change of Control” shall be as
defined in Section 4(F)(1) of the Administrative Regulations), without regard to
the Optionee’s continued employment or termination thereof, and (ii) if an
Optionee’s employment is terminated within three years of a Change of Control,
whether voluntarily or involuntarily (except for Cause), each vested Option will
remain exercisable until the end of its term.

5. During the Optionee’s lifetime, to the extent the Option is exercisable, the
Option may be exercised only by the Optionee or by the Optionee’s guardian or
legal representative. Upon the Optionee’s death, the Option may be transferred
by will or by the laws governing the descent and distribution of the Optionee’s
estate. Otherwise, the Option may not be transferred, pledged or encumbered and,
in the event of an attempt to transfer, pledge or encumber it, the Committee may
cancel it.

6. The number of shares subject to the Option and the Option price per share
shall be subject to adjustment as provided in Section 8 of the Plan. The
Optionee shall be notified of such adjustment and such adjustment shall be
binding upon the Corporation and the Optionee.



--------------------------------------------------------------------------------

7. Notwithstanding anything in the Option to the contrary, the obligations of
the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Securities Act of
1933, as amended, the Internal Revenue Code of 1986, as amended, and any other
applicable laws.

8. The Option is not valid unless it is accepted by the Optionee and notice of
such acceptance is received by the Stock Plan Officer. In the event of the
exercise of the Option in whole or in part, the portion of the Option so
exercised shall terminate.

9. The Option shall be administered and exercised in accordance the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Optionee, affect the rights of the Optionee under this Option in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Option specifies otherwise, the Plan shall control.

10. Neither the grant of the Option nor anything else contained in this
Agreement shall be deemed to limit or restrict the right of the Corporation to
terminate the Optionee’s employment at any time, for any reason, with or without
cause.

11. In each case where the Optionee exercises this Option in whole or in part
the Corporation will notify the Optionee of the amount of withholding tax, if
any, required under federal and, where applicable, state and local law, and the
Optionee shall, forthwith upon the receipt of such notice, remit the required
amount to the Corporation in cash upon request or, in accordance with such
regulations as the Committee may prescribe, elect to have the withholding
obligation satisfied in whole or in part by requesting the Corporation in
writing to withhold from the shares otherwise deliverable to Optionee or by
delivering to the Corporation shares of its common stock equal to the amount of
the aggregate minimum statutory withholding tax obligation to be so satisfied.
Optionee understands that no shares of stock shall be delivered to Optionee,
notwithstanding the exercise thereof, unless and until Optionee shall have
satisfied any obligation for withholding taxes with respect thereto as provided
herein.

12. This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to the conflicts of laws
thereof.